DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7-8, 10, 11-12, and 15-16 of U.S. Patent No. 11,018,068 B2 (hereinafter ‘068 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because 	With respect to claim 1, claim 1 and 2 of ‘068 recites an apparatus comprising: an ultrasound-on-a-chip comprising a top surface and a bottom surface; a redistribution layer, wherein the top surface of the ultrasound-on-a-chip device is electrically coupled to the redistribution layer; an interposer layer comprising a top surface and a bottom surface, wherein the bottom surface of the ultrasound-on-a chip device is coupled to the top surface of the interposer layer; encapsulation encapsulating the ultrasound-on-a-chip device; and metal pillars (first and second metal pillars of claims 1-2 of ‘068) extending through the interposer layer and the encapsulation and electrically coupling to the redistribution layer.
	With respect to claim 2, claim 3 of ‘068 recites wherein the interposer layer comprises aluminum nitride.
	With respect to claim 3, claim 7 of ‘068 recites a printed circuit board coupled to the bottom surface of the interposer layer.
	With respect to claim 4, claim 8 of ‘068 recites wherein solder balls electrically couple the metal pillars to the printed circuit board.
	With respect to claim 5, claim 10 of ‘068 recites wherein the ultrasound-on-a-chip device is coupled to the interposer layer through thermal adhesive.
	With respect to claim 6, claim 15 of ‘068 recites wherein the encapsulation is one of a molding compound, a molding underfill, an epoxy, or a resin.
	With respect to claim 7, claim 16 of ‘068 recites wherein the encapsulation fills spaces between the ultrasound-on-a-chip device and the metal pillars.
	With respect to claim 8, claims 1-2 and 7-8 of ‘068 recites an apparatus, comprising: an ultrasound-on-a-chip device comprising a top surface and a bottom surface; a redistribution layer, wherein the top surface of the ultrasound-on-a-chip device is electrically coupled to the redistribution layer; an interposer layer comprising a top surface and a bottom surface, wherein the bottom surface of the ultrasound-on-a chip device is coupled to the top surface of the interposer layer; metal pillars (first and second metal pillars of claims 1-2 of ‘068) electrically coupling to the redistribution layer; a printed circuit board electrically coupled to the bottom surface of the interposer layer; and conductive members (i.e., solder balls of claim 8) electrically coupling the metal pillars to the printed circuit board.
	With respect to claim 9, claim 8 of ‘068 recites wherein the conductive members comprise solder balls.
	With respect to claim 10, claims 1 and 2 of ‘068 recites an apparatus, comprising: an ultrasound-on-a-chip device comprising a top surface and a bottom surface; a redistribution layer, wherein the top surface of the ultrasound-on-a-chip device is coupled to the redistribution layer; encapsulation encapsulating the ultrasound-on-a-chip device; and metal pillars (first and second metal pillars of claims 1-2 of ‘068) extending through the encapsulation and electrically coupling to the redistribution layer.
	With respect to claim 11, claim 7 of ‘068 further comprising a printed circuit board coupled to the bottom surface of the interposer layer.
	With respect to claim 12, claim 15 of ‘068 recites wherein the encapsulation is one of a molding compound, a molding underfill, an epoxy, or a resin.
	With respect to claim 13, claim 16 of ‘068 recites wherein the encapsulation fills spaces between the ultrasound-on-a-chip device and the metal pillars.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Rothberg et al. (U.S. Publication No. 2016/0009544 A1) discloses an ultrasonic transducer chip structure
- Rothberg et al. (U.S. Publication No. 2016/0280538 A1) discloses an ultrasonic transducer chip structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818